DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Claim Objections
Claims 37-74 are currently being examined.  Claims 1-36 were canceled in a preliminary amendment.
Claims 38-63 each claim contains limitations that are written in narrative form.  The narrative format makes it difficult, if not impossible, to understand exactly what the inventor/applicant is claiming as part of the invention.  Furthermore, because independent claim 37 is a method claim, each step of the dependent claims should be separated by a line indentation. See 37 CFR 1.75(i).38-63, 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
Claims 37-74 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 43, 45, 47, 48, 49, 53, 59, 69, 70, and 72, each contain one or more limitations with phrases that begin with “and/or” which make the claim unclear as to what exactly is being claimed as part of the invention. This is especially true in the claims set forth above that have multiple limitations that each contain separate “and/or” phrases. As a result of this ambiguity, the claims fail to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the Applicant regards as the invention.
With respect to Claims 43 and 70, each contain a limitation with the phrase “in short” which is unclear with respect to its meaning in the limitation.
With respect to Claims 38 and 65, each contain a limitation with the word “additionally” which is unclear with respect to its meaning in, and scope of, the limitation.
With respect to Claims 37, 64, and 74, each contain a limitation with the word “however” which is unclear with respect to its meaning, and the need for the word, in the limitation.
With respect to Claims 37, 38, 43, and 48, each contain a limitation with the phrase “with the help of” that appears to be a literal translation from the original German language of the claims and makes it unclear with respect to its meaning in the limitation.
With respect to Claims 37, 38, 62, 63, 64, and 74, each contain a limitation with the phrase “the check” which lacks a proper antecedent basis.
With respect to Claim 44, the phrase “the two reading processes” lacks a proper antecedent basis.
With respect to Claim 49, to avoid an antecedent basis rejection, the limitation with the phrase “the weight difference” should be corrected to read “the measured weight difference”.
With respect to Claim 50, the phrase “the value” lacks a proper antecedent basis.
With respect to Claim 51, the phrase “the second closest value” lacks a proper antecedent basis.
With respect to Claim 61, the phrase “the holding range” lacks a proper antecedent basis.
With respect to Claims 37, 39, 40, 41, 51, 53, 58, 59, and 74, each contain either a limitation with the word “it” or the phrase “it is” which could be unclear with respect to the specific reference of “it” in the limitation.
With respect to Claim 74, Claim 74 appears to be an independent claim based on the language of its preamble.  However, an independent claim cannot refer to any other claim.  Claim 74 refers to Claim 37.  Claim 74 must either be amended to include all of the claim limitations of Claim 37, or the claim canceled.  Alternatively, Claim 74 may be written in proper dependent claim format if the claim is not intended to be an independent claim, showing dependency from Claim 37.  For purposes of this examination, Claim 74 is being treated as an independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 37-42, 47, 53-68, and 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over Folk (US Patent Application Publication No. 2013/0110280) in view of Koyanagi et al (US Patent Application Publication No. 2015/0134110).
With respect to independent Claim 37, Folk discloses the limitations of independent Claim 37 as follows:
A method for picking goods and/or objects (2a..2d), comprising the steps
a) removing at least one object (2a..2d) from a source loading aid (5a, 5b) with the help of a robot (3) and	(See Pars. 0035, 0049, 0050; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot)
b) placing the at least one object (2a..2d) in a target loading aid (6a..6c) with the help of said robot (3),  (See Pars. 0036, 0053-0055; Figs. 1, 2; Ref. Numerals 4(objects), 6(robot), 9(target loading aids)
wherein c) after removing the object (2a..2d) from the source loading aid (5a, 5b) it is checked with the help of a first sensor system (11) whether at least one object (2a..2d) is held by the robot (3),	(See Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system)
e) the process for placing the at least one object (2a..2d) into the target loading aid (6a..6c) is aborted or modified if the check using the first sensor system (11) reveals that  (See Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system)
e1) no object (2a..2d) is held by the robot (3) or,	(See Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system)
wherein the desired number of objects (2a..2d) in the target loading aid (6a..6c) is defined by a picking order.  (See Par. 0023; Figs. 1, 2; Ref. Numeral "order picking"(picking order)
Folk, however, does not disclose the limitations related a sensor system being used for ascertaining a number of the at least one removed object being placed in a target loading aid.   With respect to those limitations, Koyanagi et al teaches the following:
wherein d) a number of the at least one removed object (2a..2d) is ascertained with the help of a second sensor system (14a, 14b, 17, 18) and	(See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
e2) while at least one object (2a..2d) is held by the robot (3), the check carried out using the second sensor system (14a, 14b, 17, 18), however, reveals that the number of the at least one object (2a..2d) removed from the source loading aid (5a, 5b) is larger than the difference between a desired number and an actual number of the objects contained in the target loading aid,	(See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
wherein the desired number of objects (2a..2d) in the target loading aid (6a..6c) is defined by a picking order.  (See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Folk with the teachings of Koyanagi et al to employ a sensor system that determines the number of objects selected and placed in a target loading aid in order to have the capability of figuring exactly how many objects have been placed in the target loading aid compared with the number of objects required for the order being fulfilled.  A person with skill in the art would be motivated to incorporate the teachings of Koyanagi et al because they are a known work in the same field of endeavor (ie, having a sensor system used to determine the number of objects being placed into a target loading aid) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 38, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 38, Folk and Koyanagi et al discloses as follows:
The method according to claim 37, wherein in the step d) a type of the at least one removed object (2a..2d) is additionally ascertained with the help of the second sensor system (14a, 14b, 17, 18) (See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects) and the process for placing the at least one object (2a..2d) into the target loading aid (6a..6c) is aborted or modified if the check carried out using the second sensor system (14a, 14b, 17, 18) in the case e2) additionally reveals that the type of the at least one object (2a..2d) removed from the source loading aid (5a, 5b) does not contribute to completing the picking order, which additionally defines a desired type of objects (2a..2d) in the target loading aid (6a..6c).  	(See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system)	

With respect to Claim 39, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 39, Folk discloses:
The method according to claim 37, wherein in the case e1) it is directly continued with step a).  	(See Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) 

With respect to Claim 40, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 40, Folk discloses as follows:
The method according to claim 37, wherein in the case e2) all objects (2a..2d) held by the robot (3) are placed in the source loading aid (5a, 5b) and it is continued with step a).  (See Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) 	

With respect to Claim 41, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 41, Folk discloses:
The method according to claim 37, wherein in the case e2) all objects (2a..2d) held by the robot (3) are placed at a placing position (16) different from the source loading aid (5a, 5b) and from the target loading aid (6a..6c), an object (2a..2d) intended for the target loading aid (6a..6c) is seized and placed in the target loading aid (6a..6c) and an object (2a..2d) not intended for the target loading aid (6a..6c) is seized and placed in the source loading aid (5a, 5b), and subsequently it is continued with step a).  	(See Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position)

With respect to Claim 42, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 42, Folk discloses:
The method according to claim 37, wherein in the case e2) all objects (2a..2d) held by the robot (3) are placed in the target loading aid (6a..6c), an object (2a..2d) not intended for the target loading aid (6a..6c) is removed from the target loading aid (6a..6c) and placed in the source loading aid (5a, 5b), and subsequently it is continued with step a).  	(See Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system)

With respect to Claim 47, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 47, Koyanagi et al discloses:
The method according to claim 37, wherein the second sensor system has a camera (17)	(See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)
and/or a 3D sensor	(See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)
and/or a 3D detection system and the number  (See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)
and/or the type of the at least one object (2a..2d) removed from the source loading aid (5a, 5b) is ascertained by a comparison of an image of a content of the source loading aid (5a, 5b) acquired before and of an image of a content of the source loading aid (5a, 5b) acquired after the removal process	 (See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)
and/or the number	(See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)
and/or the type of the at least one object (2a..2d) placed in the target loading aid (6a..6c) is ascertained by a comparison of an image of a content of the target loading aid (6a..6c) acquired before and of an image of a content of the target loading aid (6a..6c) acquired after the placing process  (See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)
and/or the number	(See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)
and/or the type of the at least one object (2a..2d) held by the robot (3) is ascertained by means of an image acquired of the holding range (A) of the robot (3).  	(See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)
A person with skill in the art would be motivated to incorporate the teachings of Koyanagi et al because they are a known work in the same field of endeavor (ie, having a sensor system used to determine the number of objects being placed into a target loading aid) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 53, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 and Claim 40 which are incorporated herein by reference.   With respect to Claim 53, Folk and Koyanagi et al disclose as follows:
The method according to claim 40, wherein in the case e2) all objects (2a..2d) held by the robot (3) are placed in the source loading aid (5a, 5b) and it is continued with step a)	(See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system)	
and/or an alarm is emitted if a comparison of the ascertained number		
and/or the ascertained type of the at least one object (2a..2d) removed from the source loading aid (5a, 5b) reveals a deviation to the ascertained number	(See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) and See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
and/or the ascertained type of the at least one object (2a...2d) held by the robot (3)	(See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) and See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
and/or a comparison of the ascertained number	(See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) and See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
and/or the ascertained type of the at least one object (2a..2d) removed from the source loading aid (5a, 5b) reveals a deviation to the ascertained number	(See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) and See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
and/or the ascertained type of the at least one object (2a..2d) placed in the target loading aid (6a..6c)	(See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) and See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
and/or a comparison of the ascertained number	(See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) and See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
and/or the ascertained type of the at least one object (2a..2d) held by the robot (3) reveals a deviation to the ascertained number 	(See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) and See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
and/or the ascertained type of the at least one object (2a..2d) placed in the target loading aid (6a..6c).  	(See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) and See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)

With respect to Claim 54, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 54, Folk discloses:
The method according to claim 37, wherein the robot (3) is instructed with respect to the removal process to remove an exact number of objects (2a..2d) from the source loading aid (5a, 5b).  (See Folk: Pars. 0023, 0035, 0049, 0050; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), "order picking"(picking order) and See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)

With respect to Claim 55, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 55, Folk discloses:
The method according to claim 37, wherein the robot (3) is instructed with respect to the removal process to remove any number of object (2a..2d) from the source loading aid (5a, 5b).  	(See Pars. 0023, 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position), "order picking"(picking order)

With respect to Claim 56, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 56, Folk discloses:
The method according to claim 37, wherein the robot (3) is instructed with respect to the removal process to remove a specific object (2a..2d) or specific objects (2a..2d) from the source loading aid (5a, 5b).  	(See Pars. 0023, 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position), "order picking"(picking order)

With respect to Claim 57, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 57, Folk discloses:
The method according to claim 37, wherein the robot (3) is instructed with respect to the removal process to remove any object (2a..2d) or any objects (2a..2d) from the source loading aid (5a, 5b).  (See Pars. 0023, 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position), "order picking"(picking order)

With respect to Claim 58, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 58, Folk discloses:
The method according to claim 37, wherein the robot (3) is instructed with respect to the removal process to remove the at least one object (2a..2d) at an exact position from the source loading aid (5a, 5b) and/or place it at an exact position in the target loading aid (6a..6c).  	(See Pars. 0023, 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position), "order picking"(picking order)

With respect to Claim 59, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 59, Folk discloses:
The method according to claim 37, wherein the robot (3) is instructed with respect to the removal process to remove the at least one object (2a..2d) at any position from the source loading aid (5a, 5b) and/or place it at any position in the target loading aid (6a..6c).  	(See Pars. 0023, 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position), "order picking"(picking order)

With respect to Claim 60, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 60, Folk discloses:
The method according to claim 37, wherein in the source loading aid (5a, 5b) contains only one type of objects (2a..2d).  	(See Pars. 0023, 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position), "order picking"(picking order)

With respect to Claim 61, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 61, Folk discloses:
The method according to claim 37, wherein the first sensor system (11) ascertains only a state of occupancy of the holding range (A) of the robot (3) by at least one object (2a..2d).  	(See Pars. 0023, 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position), "order picking"(picking order)

With respect to Claim 62, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 62, Folk discloses:
The method according to claim 37, wherein the check using the first sensor system (11) is carried out only once per run through the steps a) to e).  	(See Pars. 0023, 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position), "order picking"(picking order)

With respect to Claim 63, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 63, Folk discloses:
The method according to claim 37, wherein the check using the first sensor system (11) is carried out several times per run through the steps a) to e).	(See Pars. 0023, 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position), "order picking"(picking order)

With respect to independent Claim 64, Folk discloses the limitations of independent Claim 64 as follows:
A device (1a..1c) for picking goods and/or objects (2a..2d), comprising
a robot (3) having means (4) for removing at least one object (2a..2d) from a source loading aid (5a, 5b) and  (See Pars. 0035, 0049, 0050; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot)
for placing the at least one object (2a..2d) in a target loading aid (6a..6c), (See Pars. 0036, 0053-0055; Figs. 1, 2; Ref. Numerals 4(objects), 6(robot), 9(target loading aids)
a provisioning device (7) for provisioning the source loading aid (5a, 5b) and the target loading aid (6a..6c) within a range of action of the robot (3),	(See Pars. 0049, 0050; Figs. 1, 2; Ref. Numerals 1,2(provisioning device), 3(source loading aids)
a first sensor system (11) for checking whether at least one object (2a..2d) is held by the robot (3),	(See Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system)
a control (15) configured to abort or modify a process for placing the at least one object (2a..2d) into the target loading aid (6a..6c) if the check using the first sensor system (11) reveals that no object (2a..2d) is held by the robot (3) or	(See Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), "data processing system"(control)
that, while at least one object (2a..2d) is held by the robot (3), the check carried out using the second sensor system (14a, 14b, 17, 18), however, reveals that the number of the at least one object (2a..2d) removed from the source loading aid (5a, 5b) is larger than the difference between a desired number and an actual number of the objects contained in the target loading aid, 	(See Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 9(target loading aids), "data processing system"(control)
wherein the desired number of objects (2a..2d) in the target loading aid (6a..6c) is defined by a picking order.  (See Pars. 0023, 0036, 0053-0055; Figs. 1, 2; Ref. Numerals 9(target loading aids), 4(objects), 6(robot), "order picking"(picking order)
Folk, however, does not disclose the limitations related a sensor system being used for ascertaining a number of the at least one removed object being placed in a target loading aid.   With respect to those limitations, Koyanagi et al teaches the following:
further comprising a second sensor system (14a, 14b, 17, 18) for ascertaining a number of the at least one removed object (2a..2d) (See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects) and
that, while at least one object (2a..2d) is held by the robot (3), the check carried out using the second sensor system (14a, 14b, 17, 18), however, reveals that the number of the at least one object (2a..2d) removed from the source loading aid (5a, 5b) is larger than the difference between a desired number and an actual number of the objects contained in the target loading aid, (See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
wherein the desired number of objects (2a..2d) in the target loading aid (6a..6c) is defined by a picking order.  (See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Folk with the teachings of Koyanagi et al to employ a sensor system that determines the number of objects selected and placed in a target loading aid in order to have the capability of figuring exactly how many objects have been placed in the target loading aid compared with the number of objects required for the order being fulfilled.  A person with skill in the art would be motivated to incorporate the teachings of Koyanagi et al because they are a known work in the same field of endeavor (ie, having a sensor system used to determine the number of objects being placed into a target loading aid) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 65, which depends from independent Claim 64, Folk and Koyanagi et al together teach all of the limitations of Claim 64 which are incorporated herein by reference.   With respect to Claim 65, Folk and Koyanagi et al disclose as follows:
The device (1a..1c) according to claim 64, wherein the second sensor system (14a, 14b, 17, 18) is additionally configured to ascertain a type of the at least one removed object (2a..2d)  (See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)
the control (15) is additionally configured to abort or modify the process for placing the at least one object (2a..2d) into the target loading aid (6a..6c) (See Folk: Pars. 0023, 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 9(target loading aids), "order picking"(picking order) if the check carried out using the second sensor system (14a, 14b, 17, 18) additionally reveals that the type of the at least one object (2a..2d) removed from the source loading aid (Sa, 5b) does not contribute to completing the picking order,  (See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)
which additionally defines a desired type of objects (2a..2d) in the target loading aid (6a..6c).  	(See Folk: Pars. 0023, 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 9(target loading aids), "order picking"(picking order) and See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects))

With respect to Claim 66, which depends from independent Claim 64, Folk and Koyanagi et al together teach all of the limitations of Claim 64 which are incorporated herein by reference.   With respect to Claim 66, Folk discloses:
The device (1a..1c) according to claim 64, wherein the means for the operation of removing and for the operation of placing the at least one object (2a..2d) are formed by a pliers-like or hand-like gripper (4) or by a vacuum gripper or by any combination of these grippers.  (See Pars. 0030, 0033, 0056; Figs. 1, 2; Ref. Numerals 6(robot), 7(grippers); Claim 4, Claim 5)

With respect to Claim 67, which depends from independent Claim 64, Folk and Koyanagi et al together teach all of the limitations of Claim 64 which are incorporated herein by reference.   With respect to Claim 67, Koyanagi et al discloses:
The device (1a..1c) according to claim 64, wherein the first sensor system (11) and/or the second sensor system (14a, 14b, 17, 18) is disposed at the robot (3).  (See Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)
A person with skill in the art would be motivated to incorporate the teachings of Koyanagi et al because they are a known work in the same field of endeavor (ie, having a sensor system used to determine the number of objects being placed into a target loading aid) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 68, which depends from independent Claim 64, Folk and Koyanagi et al together teach all of the limitations of Claim 64 which are incorporated herein by reference.   With respect to Claim 68, Folk and Koyanagi et al disclose as follows:
The device (1a..1c) according to claim 64, wherein the second sensor system (14a, 14b, 17, 18) is stationary and acquires the source loading aid (5a, 5b) (See Folk: Pars. 0035, 0049, 0050; Fig. 2; Ref. Numerals 3(source loading aids), 4(objects), 5(second sensor) and/or target loading aid (6a..6c).	(See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)

With respect to Claim 71, which depends from independent Claim 64, Folk and Koyanagi et al together teach all of the limitations of Claim 64 which are incorporated herein by reference.   With respect to Claim 71, Folk discloses:
The device (1a..1c) according to claim 64, wherein the provisioning device has a conveying device (7) for supplying the source loading aid (5a, 5b) into a range of action of the robot (3) and for transporting the target loading aid (6a..6c) out of the range of action of the robot (3).  	(See Pars. 0049, 0050-0056; Figs. 1, 2; Ref. Numerals 1,2(provisioning device), 3(source loading aids), 9(target loading aids)

With respect to Claim 72, which depends from independent Claim 64, Folk and Koyanagi et al together teach all of the limitations of Claim 64 which are incorporated herein by reference.   With respect to Claim 72, Folk discloses:
The device (1a..1c) according to claim 64, further comprising a fixed, level and horizontal connecting surface	(See Pars. 0049, 0050-0056; Figs. 1, 2; Ref. Numerals 1,2(provisioning device), 3(source loading aids), 9(target loading aids)
or a fixed connecting surface inclined toward the source loading aid (5a, 5b)	
or the target loading aid (6a..6c)	
or a fixed connecting surface inclined toward the placing position (16)	
or has a movable connecting surface / flap (20) inclinable toward the source loading aid (5a, 5b)	
or toward the target loading aid (6a..6c)	
or toward the placing position (16), respectively disposed between the source loading aid (5a, 5b) and the target loading aid (6a..6c).  	

With respect to Claim 73, which depends from independent Claim 64, Folk and Koyanagi et al together teach all of the limitations of Claim 64 which are incorporated herein by reference.   With respect to Claim 73, Folk discloses:
The device (1a..1c) according to claim 72, further comprising a sensor system acquiring the connecting surface or flap (20).  (See Pars. 0049, 0050-0056; Figs. 1, 2; Ref. Numerals 1,2(provisioning device), 3(source loading aids), 5(sensor system), 9(target loading aids)


Claims 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Folk and Koyanagi et al, as applied to the claims set forth above, and in further view of Kawano (US Patent Application Publication No. 2015/0057793).
With respect to Claim 43, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 43, Folk, Koyanagi et al, and Kawano disclose as follows:
The method according to claim 37, wherein the objects (2a..2d) are equipped with radio identification tags, RFID tags in short, and the second sensor system has a first RFID reading device (14a) for these RFID tags, whose reading range comprises the source loading aid (5a, 5b) but excludes the target loading aid (6a..6c) (See Kawano: Pars. 0017-0021; Fig. 3; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), "RFID tags"(RFID tags) and a holding range (A) of the robot (3), (See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position)	
wherein the number and/or the type of the at least one object (2a..2d) removed from the source loading aid (5a, 5b) (See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects) is ascertained with the help of a piece of information read out from the RFID tag using the first RFID reading device (14a) and/or the second sensor system has a second RFID reading device (14b) for these RFID tags, whose reading range comprises the target loading aid (6a..6c) but excludes the source loading aid (5a, 5b) and a holding range (A) of the robot (3), (See Kawano: Pars. 0017-0021; Fig. 3; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), "RFID tags"(RFID tags) and			
wherein the number and/or the type of the at least one object (2a..2d) placed into the target loading aid (6a..6c) is ascertained (See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)with the help of a piece of information read out from the RFID tag using the second RFID reading device (14b) and/or the second sensor system has a third RFID reading device for these RFID tags, whose reading range comprises a holding range (A) of the robot (3) but excludes the source loading aid (5a, 5b) and the target loading aid (6a..6c), (See Kawano: Pars. 0017-0021; Fig. 3; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), "RFID tags"(RFID tags) and			
wherein the number and/or the type of the at least one object (2a..2d) held by the robot (3) (See Folk: Pars. 0036, 0053-0055; Figs. 1, 2; Ref. Numerals 4(objects), 6(robot), 9(target loading aids) is ascertained with the help of a piece of information read out from the RFID tag using the third RFID reading device.  	 (See Kawano: Pars. 0017-0021; Fig. 3; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), "RFID tags"(RFID tags)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Folk and Koyanagi et al with the teachings of Kawano to have the second sensor comprise an RFID reader to read an RFID tag on an object in order to ensure that the correct object is being placed into the target loading aid.  A person with skill in the art would be motivated to incorporate the teachings of Kawano because they are a known work in the same field of endeavor (ie, using RFID tags n objects and RFID readers to ensure objects are the correct objects held by a robot) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.  The proper range of an RFID reader would be a matter of design choice made by one with skill in the art.

With respect to Claim 44, which ultimately depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37, and Folk, Koyanagi et al, and Kawano together teach all of the limitations of Claim 43, which are incorporated herein by reference.   With respect to Claim 44, Folk, Koyanagi et al, and Kawano disclose as follows:
The method according to claim 43, wherein the objects (2a..2d) contained in the source loading aid (5a, 5b) (See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) are acquired with the help of the first RFID reading device (14a) before and after the operation of removing the at least one object (2a..2d) (See Kawano: Pars. 0017-0021; Fig. 3; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), "RFID tags"(RFID tags) and wherein the number and/or the type of the at least one object (2a..2d) removed from the source loading aid (5a, 5b) is determined by means of an ascertained difference of the objects (2a..2d) acquired during the two reading processes and/or the objects (2a..2d) contained in the target loading aid (6a..6c) are acquired with the help of the second RFID reading device (14b) before and after the operation of placing the at least one object (2a..2d) (See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects)	
wherein the number and/or the type of the at least one object (2a..2d) placed in the target loading aid (6a..6c) (See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system) is determined by means of an ascertained difference of the objects (2a..2d) acquired during the two reading processes. (See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor), 8(target loading aids), W(objects) and See Kawano: Pars. 0017-0021; Fig. 3; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), "RFID tags"(RFID tags)  	

With respect to Claim 45, which ultimately depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37, and Folk, Koyanagi et al, and Kawano together teach all of the limitations of Claim 43, which are incorporated herein by reference.   With respect to Claim 45, Folk and Kawano disclose as follows:
The method according to claim 43, wherein a third RFID reading device for RFID tags disposed at a moving part (10) of the robot (3) is moved toward the source loading aid (5a, 5b) (See Kawano: Pars. 0017-0021; Fig. 3; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), "RFID tags"(RFID tags) in order to acquire the objects (2a..2d) contained in the source loading aid (5a, 5b) (See Folk: Pars. 0031-0033, 0051, 0052-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 8(first sensor system), 10(placing position) 	
and/or is moved toward the target loading aid (6a..6c) in order to acquire the objects (2a..2d) contained in the target loading aid (6a..6c),	 (See Kawano: Pars. 0017-0021; Fig. 3; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), "RFID tags"(RFID tags)
and/or is moved away from the source loading aid (5a, 5b) and from the target loading aid (6a..6c) in order to acquire the objects (2a..2d) held by the robot (3) in the holding range (A).  (See Kawano: Pars. 0017-0021; Fig. 3; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), "RFID tags"(RFID tags)  	

With respect to Claim 46, which ultimately depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37, and Folk, Koyanagi et al, and Kawano together teach all of the limitations of Claim 43, which are incorporated herein by reference.   With respect to Claim 46, Kawano disclose as follows:
The method according to claim 43, wherein an RFID tag stores the type of that object (2a..2d) at or in which the RFID tag is disposed, or wherein said RFID tag stores a reference into a database in which said type is stored.  (See Pars. 0017-0021; Figs. 3, 8; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), 370(database), "RFID tags"(RFID tags)


Claims 48, 49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Folk and Koyanagi et al, as applied to the claims set forth above, and in further view of Elazary et al (US Patent No. 9,120,622).
With respect to Claim 48, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37 which are incorporated herein by reference.   With respect to Claim 48, Elazary et al discloses as follows:
The method according to claim 37, wherein the source loading aid (5a, 5b) is weighed with the help of a weighing scale (18) before and after the operation of removing the at least one object (2a,.2d),	(See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
which weighing scale is comprised by the second sensor system,  (See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)  and
wherein the number	(See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
and/or the type of the at least one object (2a..2d) removed from the source loading aid (5a, 5b) is ascertained by means of a measured weight difference  (See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
and/or the target loading aid (6a..6c) is weighed with the help of a weighing scale (18) before and after the operation of placing the at least one object (2a..2d), (See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
which weighing scale is comprised by the second sensor system, (See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)  and
wherein the number	(See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
and/or the type of the at least one object (2a..2d) placed in the target loading aid (6a..6c) is ascertained by means of a measured weight difference	(See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
and/or a weight held by the robot (3) is measured before and after the operation of removing the at least one object (2a..2d),	(See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
which weighing scale is comprised by the second sensor system, (See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object) and
wherein the number (See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
and/or the type of the at least one object (2a..2d) held by the robot (3) is ascertained by means of a measured weight difference.  	(See Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Folk and Koyanagi et al with the teachings of Elazary et al to weigh the target loading aid before and after loading the target loading aid with objects in order to obtain an accurate number of objects that are loaded onto the target loading aid.  A person with skill in the art would be motivated to incorporate the teachings of Elazary et al because they are a known work in the same field of endeavor (ie, weighing the target loading aid before and after loading with objects to obtain the number of objects on the target loading aid) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.  

With respect to Claim 49, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37, and Folk, Koyanagi et al, and Elazary et al together teach all of the limitations of Claim 48, which are incorporated herein by reference.   With respect to Claim 49, Folk and Elazary et al disclose as follows:
The method according to claim 48, wherein a weight of an object (2a..2d) of a type contained in the source loading aid (5a, 5b) is known and the number  (See Elazary et al: Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
and/or the type of the at least one object (2a,.2d) removed from the source loading aid (5a, 5b)	(See Elazary et al: Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
and/or object (2a..2d) placed in the target loading aid (6a..6c)  (See Elazary et al: Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
and/or object (2a..2d) held by the robot (3) is ascertained by seeking a combination of objects (2a..2d) contained in the source loading aid (5a, 5b) (See Folk: Pars. 0036, 0053-0055; Figs. 1, 2; Ref. Numerals 4(objects), 6(robot), 9(target loading aids) whose total weight is essentially equal to the weight difference.  (See Elazary et al: Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)

With respect to Claim 52, which depends from independent Claim 37, Folk and Koyanagi et al together teach all of the limitations of Claim 37, and Folk, Koyanagi et al, and Elazary et al together teach all of the limitations of Claim 49, which are incorporated herein by reference.   With respect to Claim 52, Folk and Elazary et al disclose as follows:
The method according to claim 49, wherein the total weight of every combination of objects (2a..2d) up to a total number of five objects (2a..2d) or up to a total number of objects (2a..2d) which can be removed by the robot (3) (See Folk: Pars. 0036, 0053-0055; Figs. 1, 2; Ref. Numerals 4(objects), 6(robot), 9(target loading aids) from the source loading aid (5a, 5b) during a removal process is different. (See Elazary et al: Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)


Claims 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Folk and Koyanagi et al, as applied to the claims set forth above, in view of Kawano, and in further view of Elazary et al.
With respect to Claim 69, which depends from independent Claim 64, Folk and Koyanagi et al together teach all of the limitations of Claim 64 which are incorporated herein by reference.   With respect to Claim 69, Folk, Koyanagi et al, Kawano, and Elazary et al disclose as follows:
The device (1a..1c) according to claim 64, wherein the first sensor system (11) comprises an ultrasonic sensor
and/or, provided that the robot (3) is equipped with a vacuum suction gripper, a vacuum sensor (See Folk: Pars. 0030, 0033, 0056; Figs. 1, 2; Ref. Numerals 6(robot), 7(grippers); Claim 4, Claim 5)			
and/or an RFID reading device (See Kawano: Pars. 0017-0021; Fig. 3; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), "RFID tags"(RFID tags)	
and/or a camera  (See Folk: Pars. 0031-0033, 0050-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 5(camera), 8(first sensor system), 10(placing position)			
and/or a weighing scale/a force sensor.  (See Elazary et al: Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)

With respect to Claim 70, which depends from independent Claim 64, Folk and Koyanagi et al together teach all of the limitations of Claim 64 which are incorporated herein by reference.   With respect to Claim 70, Folk, Koyanagi et al, Kawano, and Elazary et al disclose as follows:
The device (1a..1c) according to claim 64, wherein the second sensor system has an RFID reading device (14a, 14b) for radio identification tags, RFID tags in short, whose reading range comprises the source loading aid (5a, 5b), the target loading aid (6a..6c)	(See Kawano: Pars. 0017-0021; Fig. 3; Ref. Numerals 310(second sensor system), 314(objects), 320(robot), "RFID tags"(RFID tags)	
and/or of a holding range (A) of the robot (3), has a camera (A)	(See Folk: Pars. 0031-0033, 0050-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 5(camera), 8(first sensor system), 10(placing position) 	
and/or a 3D-Sensor / a 3D detection system configured for acquisition of an image of a content of the source loading aid (5a, 5b), of the target loading aid (6a..6c)  (See Folk: Pars. 0031-0033, 0050-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 5(camera), 8(first sensor system), 10(placing position) and See Koyanagi et al: Pars. 0060-0062, 0094-0100; Figs. 4, 10; Ref. Numerals 5(robot), 6a(second sensor-imaging device,camera), 8(target loading aids), W(objects)		
and/or of a holding range (A) of the robot (3) or has at least a weighing scale (18) for weighing the source loading aid (5a, 5b), the target loading aid (6a..6c) (See Elazary et al: Col. 6, Lines 25-39; Ref. Numerals 240(robot), 480(weighing scale), "bin"(source loading aid), "item"(object)
and/or a holding range (A) of the robot (3).  	(See Folk: Pars. 0031-0033, 0050-0056; Figs. 1, 2; Ref. Numerals 3(source loading aids), 4(objects), 6(robot), 5(camera), 8(first sensor system), 10(placing position)			

Allowable Subject Matter
Claims 50 and 51 are rejected under 35 U.S.C. 112(b) and are also rejected based on depending from a rejected base claim.  However, these claims would be allowable if a) rewritten in independent form including all of the limitations of the rejected base claim and any intervening claims, and b) the 112(b) rejections are satisfactorily resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 31, 2022